y.   L.
                                                                                        10/05/2021


          IN THE SUPREME COURT OF THE STATE OF MONTANA                              Case Number: PR 21-0005


                                          PR 21-0005                   FILED
                                                                        OCT 0 5 2021
                                                                      Bowen Greenwooa
                                                                    Clerk of Supreme Court
                                                                       State of Montana
IN RE THE MOTION OF JOHANNA C.
KESTERSON FOR ADMISSION TO THE                                      ORDER
BAR OF THE STATE OF MONTANA




      Johanna C. Kesterson has filed a motion for admission to the Bar of the State of
Montana pursuant to Rule V of the Rules for Admission, Admission on Motion. The Bar
Admissions Administrator of the State Bar of Montana has informed the Court that the
Commission on Character and Fitness has certified that Kesterson has provided the
necessary documentation and has satisfied the requirements prerequisite to admission on
motion under Rule V. Therefore,
      IT IS HEREBY ORDERED that upon payment of any application fees and
completion of any other processing requirements as set forth by the Bar Admissions
Administrator, Johanna C. Kesterson may be sworn in to the practice of law in the State of
Montana. Arrangements for swearing in may be made by contacting the office of the Clerk
of the Montana Supreme Court.
      The Clerk is directed to provide copies of this order to Petitioner and to the State
Bar of Montana.
       DATED this 14/6 -- —day of October, 2021.
    Justices




2